Citation Nr: 0017199	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-04 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, as secondary to a service-connected left knee 
disability.

2.  Entitlement to an increased evaluation for traumatic 
arthritis, left knee, status post orthoscopic debridement, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1976.  

This appeal arises from a September 1998 rating decision of 
the Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), that denied service connection for a 
low back disorder, as secondary to a service-connected left 
knee disability, and denied entitlement to a disability 
rating in excess of 10 percent for service-connected 
traumatic arthritis, left knee, status post orthoscopic 
debridement.

In a November 1999 rating decision, the RO granted an 
evaluation of 20 percent for the service-connected left knee 
disability, effective in March 1997, the date the informal 
claim for the increase was received.  However, the veteran's 
appeal concerning this issue remains before the Board.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The issue of service connection for a low back disorder as 
secondary to the service-connected left knee disability on 
the merits is the subject of the REMAND immediately following 
this decision.


FINDINGS OF FACT

1.  The veteran is service-connected for traumatic arthritis, 
left knee, status post orthoscopic debridement.

2.  Statements dated in July 1998 and January 1999 from 
Taylor D. Caffey, M.D. show that the veteran is diagnosed 
with degenerative disc disease of the back, which the 
physician opines is related to his service-connected left 
knee disability.  

3.  The claim of entitlement to service connection for a low 
back disorder, as secondary to a service-connected left knee 
disability, is plausible.

4.  Sufficient evidence necessary for an equitable 
disposition of the claim for an increased evaluation for the 
service-connected left knee disability has been obtained.

5.  The range of motion of the veteran's left knee ranged 
from 0 degrees extension to 110 degrees flexion and from 10 
degrees of extension to 123 degrees of flexion, with x-ray 
evidence of degenerative arthritis.

6.  The veteran's left knee disability is otherwise 
manifested by complaints of pain, crepitus, gait marked by 
slight flexion of the left knee, moderate functional loss, 
slight edema, bulbous enlargement, and 1/4  inch atrophy in the 
left thigh but no effusion and good stability.


CONCLUSIONS OF LAW

1.  The claim for service connection for a low back disorder, 
as secondary to the service-connected traumatic arthritis, 
left knee, status post orthoscopic debridement, is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a rating greater than 20 percent for 
other impairment of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).

3.  The criteria for a rating of 10 percent, and not greater, 
for limitation of motion due to traumatic arthritis of the 
left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5010-5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a low back disorder, as secondary to a
service-connected left knee disability

Service connection may be established on a secondary basis 
for a disability that is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, in addition to providing 
evidence of the existence of a current disability, the 
veteran must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

The Board finds that the veteran has presented a well-
grounded claim for service connection for his lower back 
disability on a secondary basis.  Medical statements dated in 
July 1998 and January 1999 from Taylor D. Caffey, M.D. show 
that the veteran has been diagnosed with degenerative disc 
disease in his lumbar spine.  In addition, Dr. Caffey opined 
that the veteran's lower back disability is related to his 
service-connected left knee disability.

Thus, the Board finds that the record contains competent 
medical evidence of a current diagnosis of a lower back 
disability and of a nexus between this condition and the 
veteran's service-connected left knee disability.  Assuming 
the credibility of this evidence, this claim must be said to 
be plausible, and therefore well grounded.  Additional 
assistance is required in order to fulfill the duty to 
assist.  38 U.S.C.A. § 5107(a) (West 1991).  Accordingly, the 
underlying issue of entitlement to service connection will be 
the subject of the remand that follows.


Increased evaluation for service-connected left knee 
disability

As noted above, the first responsibility of a claimant is to 
present a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
1991).  A claim for an increased disability rating is well 
grounded if the claimant alleges that a service-connected 
condition has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case, the veteran has 
complained of increased impairment, and he has satisfied the 
initial burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran a VA examination 
and a personal hearing was scheduled in accordance with his 
request.  Sufficient evidence is of record for an equitable 
disposition of the veteran's claim, and VA complied with the 
duty to assist.  38 U.S.C.A. § 5107(a) (West 1991). 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1999), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1999).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999). 

In DeLuca v Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§  4.40 and 4.45 (regulations pertaining 
to functional loss and factors of joint disability 
attributable to pain).  To the extent possible, the degree of 
additional loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1999).

The applicable rating criteria for the knee and the leg are 
as follows:


Diagnostic Code 5256:  Knee, ankylosis of:				
	Rating

Extremely unfavorable, in flexion at an angle of 45° or 
more..........................60
  In flexion between 20° and 
45°..........................................................
.............50
  In flexion between 10° and 
20°..........................................................
.............40
  Favorable angle in full extension, or in slight flexion 
between 0° and 10°.....30

Diagnostic Code 5257  Knee, other impairment of:

  Recurrent subluxation or lateral instability:
    
Severe.......................................................
......................................................30
    
Moderate.....................................................
....................................................20
    
Slight.......................................................
........................................................10

Diagnostic Code 5258  Cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint........................................................
.20

Diagnostic Code 5259  Cartilage, semilunar, removal of, 
symptomatic.............10

Diagnostic 5260  Leg, limitation of flexion of:

  Flexion limited to 
15°..........................................................
..............................30
  Flexion limited to 
30°..........................................................
..............................20
  Flexion limited to 
45°..........................................................
..............................10
  Flexion limited to 
60°..........................................................
................................0

Diagnostic Code 5261  Leg, limitation of extension of:

  Extension limited to 
45°..........................................................
..........................50
  Extension limited to 
30°..........................................................
..........................40
  Extension limited to 
20°..........................................................
..........................30
  Extension limited to 
15°..........................................................
..........................20
  Extension limited to 
10°..........................................................
..........................10
  Extension limited to 
5°...........................................................
.............................0

Diagnostic Code 5262  Tibia and fibula, impairment of:

  Nonunion of, with loose motion, requiring 
brace..............................................40
  Malunion of: 
    With marked knee or ankle 
disability...................................................
...........30
    With moderate knee or ankle 
disability...................................................
........20
    With slight knee or ankle 
disability...................................................
..............10

Diagnostic Code 5263  Genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated).......................................10

See 38 C.F.R. § 4.71a (1999).

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the x-ray evidence of 
degenerative changes of the knee as well as the resulting 
limitation of motion, if any, of the knee.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (1999).  The 
criteria of Diagnostic Code 5010 permits a 10 percent rating 
to be assigned for impairment caused by arthritis where there 
is some limitation of motion of a major joint or a group of 
minor joints but the limitation of motion is not so great as 
to meet the requirements for a compensable rating under the 
criteria for rating limitation of motion of the specific 
major joint or group of minor joints.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (1999).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent rating may 
be assigned for arthritis "[w]ith [x]-ray evidence of 
involvement of [two] or more major joints or [two] or more 
minor joint groups."  38 C.F.R. § 4.71(a), Diagnostic Codes 
5003, 5010 (1999).  For the purposes of rating disability 
from arthritis, VA regulations consider major joints to be 
the shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. 
§ 4.45(f) (1999).  

A normal range of motion for the knee by VA standards is from 
0 degrees, in which position the leg is extended straight 
out, to 140 degrees, in which position the leg is flexed 
backward.  See 38 C.F.R. § 4.71, Plate II, Flexion and 
Extension of the Knee.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Recently, VA's Office of the General Counsel provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).

Here, service connection for traumatic arthritis of the left 
knee was originally granted by the RO in a May 1977 rating 
decision.  A 10 percent rating was assigned under Diagnostic 
Code 5010.  In February 1988, the RO granted a temporary 100 
percent evaluation under 38 C.F.R. § 4.30, effective in 
November 1987, predicated on medical evidence showing the 
veteran had undergone arthroscopic debridement of the left 
knee, including the medial femoral condyle and removal of 
multiple loose bodies in the left knee.  The operative report 
reflects a final diagnosis of old osteochondritis dissecans, 
left medial femoral condyle, with multiple cartilaginous and 
osseous loose bodies.  The 10 percent evaluation was resumed, 
effective in January 1988.  The 10 percent evaluation was 
confirmed and continued until November 1999, when the RO 
granted a 20 percent evaluation under Diagnostic Code 5010-
5257.

The evidence of record includes VA examinations for joints 
and spine dated in May 1998, an April 1997 private 
evaluation, private medical statements and treatment records, 
photographs of the veteran, a lay statement from the 
veteran's wife, and the veteran's May 1999 testimony before a 
local hearing officer.  These documents note subjective 
complaints of constant pain especially on use, i.e., with 
walking, limitation of motion, swelling, popping, cracking, 
and giving way.  The veteran further testified that after 
episodes of giving way, the pain in his left knee increases 
and he is unable to bear weight on it.  He stated that he had 
fallen.  The veteran worked as a mail carrier and had lost no 
time from work in the past 12 months due to his knee 
disability.  His wife stated that he suffered from knee pain 
on a daily basis and that his knee swelled and gave out on 
him frequently.  

The medical evidence shows objective findings of fusiform 
deformity; slight edema and bulbous enlargement but no 
effusion; palpable crepitation/grinding upon movement; 1/4  
inch atrophy in the left thigh as compared to the right; and 
restricted range of left knee joint motion measuring 0 
degrees extension to 110 degrees flexion and from 10 degrees 
of extension to 123 degrees of flexion.  There was no 
significant tenderness and stability was good in 1998.  
Results of x-rays taken in April 1997 evidence medial and 
patellofemoral compartmental degenerative changes of a 
moderate degree.  In May 1998, the veteran was observed to be 
able to stand on his heels and toes without difficulty but to 
walk with his left knee in slight flexion.  The examiner 
opined that the veteran sustained moderately significant 
functional loss due to pain in the left knee.  Magnetic 
resonance imaging in December 1998 showed several 
abnormalities of the knee, including marked joint space 
narrowing of the medial femoral compartment, lateral 
displacement of the medial meniscus, and small joint 
effusion.

There is no higher schedular disability evaluation provided 
under diagnostic codes 5258 and 5259 pertaining to the 
semilunar cartilage.  As there is no medical evidence of 
ankylosis of the left knee (diagnostic code 5256), impairment 
of the tibia and fibula (diagnostic code 5262) or genu 
recurvatum (diagnostic code 5263), consideration of these 
diagnostic codes is also not in order.

A rating greater than that currently in effect is available 
under diagnostic code 5257 for severe recurrent subluxation 
or lateral instability of the knee.  The veteran has 
testified that he experiences episodes of giving way, after 
which he experiences great pain and inability to bear weight 
in addition to restriction of movement.  However, the 
evidence does not present such findings as to warrant an 
evaluation greater than 20 percent under this diagnostic 
code.  There is no evidence of subluxation and in May 1998 
stability was found to be good.  Moreover, treatment records 
show no episodes of collapse since November 1987, when the 
veteran was admitted for surgery.  While regulations require 
review of the recorded history of a disability, they do not 
give past medical reports precedence over the current medical 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Accordingly, as there is no evidence of severe recurrent 
subluxation or lateral instability of the left knee, a 
disability rating in excess of 20 percent is not warranted 
under Diagnostic Code 5257.  The lay statements concerning 
frequent giving way of the knee are not supported by 
objective findings on examination.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony).  

As noted above, in DeLuca v. Brown, the Court held that 
ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45, concerning the effects of 
pain and other symptoms; and the effects of these symptoms on 
functional ability during use of a joint and during flare-ups 
must be taken into account when rating a disability based on 
limitation of motion.  However, this does not apply because 
Diagnostic Code 5257 is not based on limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Concerning limitation of motion resulting from the veteran's 
traumatic left knee arthritis, the Board finds that the left 
knee disability warrants a separate 10 percent evaluation 
under Diagnostic Code 5010-5261.  Extension was limited to 10 
degrees in 1998.  Complaints of pain are also supported by 
abnormal findings on examination, x-ray, and magnetic 
resonance imaging.  The VA doctor further noted moderate 
functional impairment of the knee due to pain.  See DeLuca, 
supra; 38 C.F.R. § 4.40, 4.45, 4.59 (1999).  Accordingly, a 
separate 10 percent rating under Diagnostic Code 5010-5261 is 
granted.

In order to warrant a disability evaluation greater than 10 
percent under the range of motion codes, extension would have 
to be limited to 15 degrees or flexion would have to be 
limited to 30 degrees, which was not the case.  Range of 
motion of the veteran's knee fell far short of these 
criteria, and a separate rating in excess of 10 percent is 
not warranted under Diagnostic Code 5010-5261.

In conclusion, the Board finds that the objective medical 
evidence does not support a finding that the nature and 
severity of the veteran's service-connected left knee 
disability warrants a disability rating in excess of 20 
percent under diagnostic code 5257.  The preponderance of the 
evidence is against the claim for a higher rating for the 
service-connected disability under this code.  38 C.F.R. 
§§ 3.102, 4.3 (1999).  However, the evidence supports the 
assignment of a separate 10 percent rating, and not higher, 
under diagnostic code 5010-5261.


ORDER

The claim for service connection for a low back disorder as 
secondary to the service-connected traumatic arthritis, left 
knee, status post orthoscopic debridement, is well grounded.  
To that extent, the appeal is granted.

A rating greater than 20 percent for left knee impairment, 
status post orthoscopic debridement, is denied.  

A separate rating of 10 percent, and no greater, for 
traumatic arthritis, left knee, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



REMAND

As discussed above, the veteran has submitted a well-grounded 
claim for service connection of a lower back disability, as 
secondary to his service-connected left knee disability.

The Board has reviewed the record and finds that further 
development is required before the completion of appellate 
action.  First, while Dr. Caffey has proffered his medical 
opinion concerning the etiology of the veteran's low back 
disorder, his actual treatment records are not present in the 
claims file.  Second, the examiner who conducted the May 1998 
VA examination did not offer an opinion as to the etiology of 
the veteran's lower back disability.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining adequate VA 
examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions: 

1.  Request that the veteran provide a 
list of all those who have treated him 
for his low back disability.  Request all 
records of any treatment reported by the 
veteran that are not already in the 
claims file.  The Board is particularly 
interested in copies of all medical and 
clinical records of treatment from Dr. 
Caffey.  Actual treatment records, as 
opposed to summaries, are pertinent.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  

If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that 
the veteran will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claims.  38 
CFR 3.159(c).

2.  Return the May 1998 VA examination 
report to the examiner who conducted the 
examination.  If the examiner who 
conducted the May 1998 examination report 
is not available, or if the examiner 
determines that an additional examination 
is necessary, the RO should schedule the 
veteran for another VA examination to 
determine the etiology of his low back 
disability.  The claims folder and a copy 
of this remand are to be made available 
to the examiner prior to the examination, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.

Request that the examiner provide an 
opinion as to whether it is at least as 
likely as not that the veteran's low back 
disability was (a) caused or (b) 
aggravated by his service-connected left 
knee disability.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  

5.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and be given a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 



